DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants' arguments in the Request for Continued Examination, filed February 14, 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims
Claim Rejections - 35 USC § 103- Obviousness (New Rejections)
1) Claims 1-7, 9-14 and 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (US 2019/0201721) in view of O’Connell et al. (US 2010/0196287) as evidenced by Ross Organic (retrieved 2022).
Schneider et al. disclose oral care compositions comprising HABP, which are useful in methods of repairing or inhibiting dental erosion, promoting dental remineralization, and/or enhancing the anti-cavity effects of fluoride. (Abstract).  Hydroxyapatite Binding Polypeptides (HABP) are effective in repairing or mitigating the effects of dental erosion, promoting dental remineralization, and enhancing the anti-

O’Connell et al. disclose compositions that may be formulated into oral care compositions including toothpaste (paragraph 0130).  A toothpaste composition may comprise a partially hydrolyzed wheat protein. A toothpaste composition is disclosed comprising sorbitol, glycerin, sodium fluoride (0.32%), xanthan gum, triclosan and Gluadin® W40 (1%, a suitable hydrolyzed wheat protein disclosed in the instant Specification). Gluadin® W40 is a hydrolyzed wheat protein that is an amber liquid, with a characteristic inherent odor, a dry substance of 40.0-44.0%, a total nitrogen content of 5.2-6.5%, and an ash content of <= 1.5% (as evidenced by Ross Organic). Additional active ingredients that may be included in the oral treatment agents, include, for example, a fluorine compound, an active substance against plaque bacteria, an active substance for tartar control, an active for remineralization, an aid against sensitive teeth or for protection of the gums (paragraph 0135).
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  It would have been obvious to one of ordinary skill in the art prior to the filing of the instant application to have used Gluadin® W40 as the partially hydrolyzed wheat protein of Schneider et al. because it is a suitable protein for oral care compositions and it has the properties disclosed by Schneider, total nitrogen, pH value, and ash content. 
In regard to the amount of water, water is a carrier for mouthwash compositions and dissolves the components incorporated into the mouthwash. It would have taken no 

2) Claims 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (US 2019/0201721) in view of O’Connell et al. (US 2010/0196287) in further view of Vermeer (US 5,624,906).
Schneider et al. in view of O’Connell et al. is discussed above and differ from the instant claims insofar as it does not disclose the amount of water in a mouthwash. 
Vermeer disclosed composition that may be formulated into mouthwashes. The mouthwash and dental rinse compositions are preferably liquids based predominantly on water. Therapeutic mouthwashes are formulated for the purpose of relieving infection, preventing dental caries, or mitigating some other pathological condition that may be associated with the mouth, teeth or throat (col. 1, lines 62-65). Water general comprises 45% to about 90% by weight of the composition. 
It would have been obvious to one of ordinary skill in the art prior to the time the invention was made to have used 75 weight to 85 weight % water in the mouthwash composition of Schneider et al. because this is a suitable amount of water used in mouthwash compositions. 

Conclusion
	Claims 1-7, 9-14 and 17-22 are rejected.
	Claim 15 is withdrawn.
	No claims allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEZAH ROBERTS/Primary Examiner, Art Unit 1612